1

2

3

4

5

6                          UNITED STATES DISTRICT COURT

7                         EASTERN DISTRICT OF CALIFORNIA

8

9        CONSERVATION CONGRESS,             No.   2:18-cv-02404-JAM-CKD
10                   Plaintiff,
11           v.                             ORDER ON CROSS-MOTIONS FOR
                                            SUMMARY JUDGMENT
12       UNITED STATES FOREST SERVICE,
13                   Defendant.
14

15                                I.   INTRODUCTION

16           Plaintiff Conservation Congress sued Defendant United States

17   Forest Service (“the Forest Service”) after the Forest Service

18   approved the Cove Fire Salvage and Restoration Project (the

19   “Project”).     Presently before the Court are cross-motions for

20   summary judgment, a request for judicial notice, and two motions

21   to strike.     For the reasons set forth below, the Court GRANTS IN

22   PART and DENIES IN PART Plaintiff’s Request for Judicial Notice,

23   GRANTS Defendant’s Motion to Strike, GRANTS Plaintiff’s Motion to

24   Strike, DENIES Plaintiff’s Motion for Summary Judgment, and

25   GRANTS Defendant’s Motion for Summary Judgment.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for July 30, 2019.
                                      1
1                  II.   STATUTORY AND FACTUAL BACKGROUND

2         A.     National Environmental Policy Act

3         The National Environmental Policy Act (NEPA) “is a

4    procedural statute that requires the federal government to

5    carefully consider the impacts of and alternatives to major

6    environmental decisions.”     Native Ecosystems Council v. Weldon,

7    697 F.3d 1043, 1051 (9th Cir. 2012) (citing 42 U.S.C. §§ 4321,

8    4331).    NEPA requires that federal agencies take a “hard look” at

9    the environmental consequences of their proposed actions and then

10   inform the public about the agency’s decision-making process.

11   Kern v. U.S. Bureau of Land Mgmt., 284 F.3d 1062, 1066 (9th Cir.

12   2002).

13        While agencies must carefully consider significant

14   environmental impacts through the NEPA process, they are “not

15   required to do the impractical.”       Klamath-Siskiyou Wildlands Ctr.

16   v. Bureau of Land Mgmt., 387 F.3d 989, 992–93 (9th Cir. 2004)

17   (internal citations, alterations, and quotation marks omitted).

18   “Although an agency's actions under NEPA are subject to careful

19   judicial scrutiny, courts must also be mindful to defer to agency

20   expertise, particularly with respect to scientific matters within
21   the purview of the agency.”    Id. at 993.

22        B.     National Forest Management Act

23        The National Forest Management Act (NFMA) “charges the

24   Forest Service with the management of national forest land,

25   including planning for the protection and use of the land and its

26   natural resources.”    All. for the Wild Rockies v. United States
27   Forest Serv., 907 F.3d 1105, 1109 (9th Cir. 2018).       The Forest

28   Service develops land and resource management plans (“forest
                                        2
1    plans”), 16 U.S.C. § 1604, that summarize the “broad, long-term

2    plans and objectives for the entire forest.”        Weldon, 697 F.3d at

3    1056.     Forest plans include guidelines to help achieve the NFMA’s

4    goals, including consideration of both economic and environmental

5    concerns, preservation of diversity in plant and animal

6    communities, and research on the effects of forest management.

7    16 U.S.C. § 1604(g)(3).

8            “After a forest plan is approved, the Forest Service

9    implements the forest plan when approving or denying site-

10   specific projects.”     Weldon, 697 F.3d at 1056.    Courts must defer

11   to the Forest Service’s reasonable interpretation of its own

12   guidelines, overturning the agency’s decision only if it is

13   plainly erroneous or inconsistent with the forest plan.        Forest

14   Guardians v. U.S. Forest Serv., 329 F.3d 1089, 1098 (9th Cir.

15   2003).     “A project is consistent if it conforms to the applicable

16   ‘components’ of the forest plan, including the standards,

17   guidelines, and desired conditions that are set forth in the

18   forest plan and that collectively establish the details of forest

19   management.”     All. for the Wild Rockies, 907 F.3d at 1109–10.

20   Although a forest plan’s “standards” require strict adherence,
21   the Forest Service may deviate from the plan’s “guidelines” if

22   the agency documents the rationale for the deviation.        Id.

23           C. The Modoc Land and Resource Management Plan

24           The Forest Service adopted the Modoc National Forest Land

25   and Resource Management Plan (“Modoc LRMP”) in 1991, Admin. R.

26   (“AR”) 10331–10402, which governs management of the Modoc
27   National Forest.     In 2004, the Forest Service incorporated the

28   Sierra Nevada Forest Plan Amendment (SNFPA)’s management
                                         3
1    direction, AR 10119–94, into the existing Modoc LRMP, AR 10136.

2    The changes adopted in SNFPA do not apply to certain plans and

3    projects, including the Big Valley Federal Sustained Yield Unit

4    (“the Big Valley Unit”).     Id.

5            The Big Valley Unit aims to “provide the maximum feasible

6    permanent support to the Big Valley community from the timber

7    industry” by employing local residents to harvest timber and

8    manufacturing timber products within the unit.         AR 10329–30.

9            D. The Cove Fire Salvage and Restoration Project

10           In July 2017, the Cove Fire burned over 30,000 acres of

11   grass, brush, and timberlands.       AR 1.    Over half of the National

12   Forest Service lands impacted by the fire experienced high to

13   very high burn severity.     AR 45.       Following the Cove Fire, the

14   Forest Service designed and implemented the Project to recover

15   the economic value of killed or damaged trees; reduce safety

16   hazards along roads; improve the forest’s ability to withstand

17   future wildfires; and accelerate habitat development in areas

18   deforested by the fire.     AR 46.    All Project activities are

19   within the boundaries of the Cove Fire, in the Big Valley Ranger

20   District of the Modoc National Forest and within the Big Valley
21   Unit.     AR 43.   Although the Project is exempt from the SNFPA

22   because it is within the Big Valley Unit, the Project

23   incorporated goals from the SNFPA in addition to the Standards

24   and Guidelines from the Modoc LRMP.

25           The Forest Service issued a Decision Notice and Finding of

26   No Significant Impact (“FONSI”) on July 12, 2018.         AR 1–9.     Based
27   on review of the record, including the Environmental Assessment,

28   AR 35–122, and public comments, AR 10584–10643, the Forest
                                           4
1    Service decided to implement the Project.       AR 2.   The Forest

2    Service approved the Project under an Emergency Situation

3    Determination (“ESD”), AR 10–11, which allows project

4    implementation without being subject to the predecisional

5    objection process.   36 C.F.R. § 218.21(d).      As of March 2019, 67%

6    of the sawlog volume authorized for removal under the Project had

7    been scaled and hauled to mills.       Def.’s Status Report, ECF No.

8    69.

9          E. Procedural Posture

10         Conservation Congress filed suit on August 31, 2018.

11   Compl., ECF No. 1.   A month later, the organization filed a

12   Motion for Preliminary Injunction, ECF No. 11, to enjoin the

13   Project’s implementation.     Following the Court’s denial of the

14   Motion for a Preliminary Injunction, ECF No. 26, Conservation

15   Congress appealed and sought an injunction pending appeal, ECF

16   No. 28.   The Court denied an injunction pending appeal, ECF No.

17   43, and granted Conservation Congress’s motion to amend the

18   complaint, ECF No. 47.   The Ninth Circuit affirmed the Court’s

19   denial of a preliminary injunction on May 21, 2019.       Mem. Order,

20   ECF No. 80.
21         Conservation Congress filed its First Amended Complaint,

22   containing nine claims, on December 19, 2018.       Am. Compl., ECF

23   No. 48.   In April 2019, Conservation Congress filed its Motion

24   for Summary Judgment, Pl.’s Mot. Summ. J., ECF No. 75; Pl.’s Mem.

25   in Supp. of Mot. Summ. J. (“Pl.’s Mem.”), ECF No. 75-1, and a

26   Request for Judicial Notice, Req. Judicial Notice (“RJN”), ECF
27   No. 74.   The Forest Service filed its Motion for Summary Judgment

28   on May 31, 2019, Def.’s Mot. Summ. J, ECF No. 82; Def.’s Mem. in
                                        5
1    Supp. of Mot. Summ. J. (“Def.’s Mem.”), ECF No. 82-1; moved to

2    strike portions of Conservation Congress’s declarations, Def.’s

3    Mot. Strike, ECF No. 83; and opposed the request for judicial

4    notice, RJN Opp., ECF No. 85.     Conservation Congress then moved

5    to strike portions of a declaration filed by the Forest Service,

6    Pl.’s Mot. Strike, ECF No. 87, in response to the Forest

7    Service’s opposition to its Request for Judicial Notice.

8

9                        III.    STANDARD OF REVIEW

10       Courts review alleged violations of the NFMA and NEPA under

11   the Administrative Procedure Act (APA).      All. for the Wild

12   Rockies, 907 F.3d at 1112.      The APA directs reviewing courts to

13   “hold unlawful and set aside agency action, findings, and

14   conclusions found to be . . . arbitrary, capricious, an abuse of

15   discretion, or otherwise not in accordance with law.”     5 U.S.C.

16   § 706(2)(A).

17       Judicial review under the “arbitrary and capricious”

18   standard is narrow and deferential.      Motor Vehicle Mfrs. Assn of

19   U.S., Inc. v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

20   (1983).    A court may not “substitute its judgment for that of the
21   agency.”   Id.   “This deference is highest when reviewing an

22   agency’s technical analyses and judgments involving the

23   evaluation of complex scientific data within the agency’s

24   technical expertise.”      League Of Wilderness Defs. Blue Mountains

25   Biodiversity Project v. Allen, 615 F.3d 1122, 1130 (9th Cir.

26   2010) (citing Lands Council v. McNair, 537 F.3d 981, 993 (9th
27   Cir. 2008) (en banc), overruled on other grounds by Winter v.

28   Nat. Res. Def. Council, Inc., 555 U.S. 7 (2008)).
                                         6
1        Agencies are required to “examine the relevant data and

2    articulate a satisfactory explanation for its action.”      Turtle

3    Island Restoration Network v. U.S. Dep’t of Commerce, 878 F.3d

4    725, 732 (9th Cir. 2017) (internal quotation marks and citation

5    omitted).   An action is arbitrary and capricious where “the

6    agency has relied on factors which Congress has not intended it

7    to consider, entirely failed to consider an important aspect of

8    the problem, offered an explanation for its decision that runs

9    counter to the evidence before the agency, or if the agency’s

10   decision is so implausible that it could not be ascribed to a

11   difference in view or the product of agency expertise.”     Turtle

12   Island, 878 F.3d at 732–33 (internal quotation marks and citation

13   omitted).

14
                               IV.   OPINION
15
         A. Evidentiary Objections
16
         Section 706 of the APA provides for judicial review of
17
     federal administrative actions based upon “the whole record or
18
     those parts of it cited by the party.”    5 U.S.C. § 706.    Thus,
19
     APA review is generally limited to the administrative record
20
     before the agency at the time it made the decision.    Citizens to
21
     Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971);
22
     Lands Council v. Powell, 395 F.3d 1019, 1029 (9th Cir. 2005).
23
         There are, however, narrow exceptions to this general rule.
24
     Powell, 395 F.3d at 1030.   “In limited circumstances, district
25
     courts are permitted to admit extra-record evidence: (1) if
26
     admission is necessary to determine whether the agency has
27
     considered all relevant factors and has explained its decision,
28
                                       7
1    (2) if the agency has relied on documents not in the record,

2    (3) when supplementing the record is necessary to explain

3    technical terms or complex subject matter, or (4) when

4    plaintiffs make a showing of agency bad faith.”       Id. (internal

5    quotation marks omitted).    Courts narrowly construe and apply

6    these exceptions.     Id. (“Were the federal courts routinely or

7    liberally to admit new evidence when reviewing agency decisions,

8    it would be obvious that the federal courts would be proceeding,

9    in effect, de novo rather than with the proper deference to

10   agency processes, expertise, and decision-making.”).

11            1. Plaintiff’s Request for Judicial Notice

12          Conservation Congress requests that the Court take judicial

13   notice of seven exhibits pursuant to Federal Rule of Evidence

14   201.    RJN at 1–4.   Those exhibits are (1) the Modoc National

15   Forest, Schedule of Proposed Action (SOPA) for January 1, 2018

16   to March 31,2018 and April 1, 2018 to June 30, 2018, ECF No. 74-

17   2; (2) a printout of the Project webpage, dated April 4, 2019,

18   ECF No. 74-3; (3) a printout of the Modoc National Forest’s

19   advertised timber sales, dated March 14, 2019, ECF No. 74-4;

20   (4) a Report of Timber Sale, dated July 26, 2018, ECF No. 74-5;
21   (5) a Forest Service press release lifting fire-area closure

22   orders, dated September 5, 2017, ECF No. 74-6; (6) a Request for

23   Bid by the Pit Resource Conservation District, issued July 12,

24   2018, ECF No. 74-7; and (7) a Request for Bid Response Packet

25   from Tubit Enterprises, dated July 20, 2018, ECF No. 74-8.        The

26   Forest Service opposes the RJN with respect to most of the
27   exhibits, arguing that the documents were either post-decisional

28   or not otherwise before the agency at the time of the Project’s
                                        8
1    approval.    RJN Opp’n at 2.

2        “A judicially noticed fact must be one not subject to

3    reasonable dispute in that it is either (1) generally known

4    within the territorial jurisdiction of the trial court or

5    (2) capable of accurate and ready determination by resort to

6    sources whose accuracy cannot reasonably be questioned.”        Fed.

7    R. Evid. 201(b).     “A court shall take judicial notice if

8    requested by a party and supplied with the necessary

9    information.”    Fed. R. Evid. 201(d).

10       The Forest Service does not oppose the April to June 2018

11   SOPA, which lists the Cove Project and is a pre-decisional

12   record.   Id. at 5 n.3.    Accordingly, the Court will take

13   judicial notice of the page of Exhibit 1 that lists the Project,

14   ECF No. 74-2, p. 8.    The other portions of Exhibit 1 are not

15   relevant, and the Court will not consider them.

16       The Court denies Conservation Congress’s RJN as to the six

17   other exhibits because they are either inappropriate for

18   judicial notice under Federal Rule of Evidence 201 and/or

19   irrelevant under Rule 401.     Exhibit 2 of the RJN is already part

20   of the record.     AR 10645.   Exhibits 3, 4, and 7 are post-
21   decisional documents, which the agency could not have relied

22   upon at the time of the decision.       Much like how agencies may

23   not supply post-hoc rationalizations for their actions, “post-

24   decision information . . . may not be advanced as a new

25   rationalization either for sustaining or attacking an agency’s

26   decision.”   San Luis & Delta-Mendota Water Auth. v. Jewell, 747
27   F.3d 581, 603 (9th Cir. 2014).

28       Finally, Exhibit 5 and Exhibit 6 both fail the narrow
                                         9
1    criteria for admission of extra record evidence.     Exhibit 5,

2    which states that road closures are lifted and warns of

3    continued danger due to wildfire, was not relied upon by the

4    Forest Service in approving the Project.     Exhibit 6 is a record

5    from a different entity that similarly was not relied upon in

6    the Forest Service’s approval of the Project.     There are no

7    allegations of bad faith or technical subject matter that

8    Exhibits 5 and 6 could explain, and the exhibits’ are not

9    necessary to determine if the Forest Service considered relevant

10   factors in its decision.

11       Conservation Congress’s RJN is granted as to page 8 of

12   Exhibit 1 and denied as to all other exhibits.

13          2. Defendant’s Motion to Strike

14       The Forest Service moves to strike portions of Conservation

15   Congress’s Declarations, ECF Nos. 65–68, 73, 77, 79, on the

16   grounds that the declarations go beyond standing assertions and

17   improperly include legal argument and extra-record photos and

18   documents.   Def.’s Mot. Strike, ECF No. 83.    Conservation

19   Congress opposes the motion, arguing that the declarations were

20   submitted for the sole purpose of establishing the standing of
21   Conservation Congress and its members.     Pl.’s Opp’n Strike, ECF

22   No. 85, p. 4.

23       The Court agrees with the Forest Service that portions of

24   Conservation Congress’s declarations exceed the permissible

25   boundaries of establishing standing.     The declarations contain

26   legal conclusions about the arbitrariness or capriciousness of
27   agency actions, extra-record information and photos not

28   considered by the agency, and disputes about the scientific
                                      10
1    methodology employed by the agency in evaluating species’

2    habitat needs.    Such information is not relevant to the members’

3    standing and will not be considered by the Court.      The Forest

4    Service does not dispute that Conservation Congress and its

5    members have standing to challenge the Project’s approval.

6         For the reasons articulated in the Forest Service’s motion

7    and reply, the Court will strike the following portions of the

8    declarations that are irrelevant to Conservation Congress’s

9    standing: Declaration of Lyle Lewis, ECF No. 65 ¶¶ 9, 11-20, 23-

10   30; Declaration of Denise Boggs ECF No. 66 ¶¶ 21-105 and Exs. 1-

11   5; Declaration of Douglas Bevington ECF No. 67 ¶¶ 14, 16, 23-26

12   and Ex. 1; Declaration of Chad Hanson, ECF No. 68 ¶¶ 9-11, 15-19

13   and Ex. 2; Original Declaration of Kyle Haines, ECF No. 73

14   ¶¶ 21-25, 27-30, 32-33, 39; Unsigned Supplemental Declaration of

15   Kyle Haines, ECF No. 77 ¶¶ 1-10 and Exs. 1-12; Signed

16   Supplemental Declaration of Kyle Haines, ECF No. 79 ¶¶ 1-10 and

17   Exs. 1-12.

18             3. Plaintiff’s Motion to Strike

19        Conservation Congress moves to strike portions of the

20   Supplemental Declaration of Chris Christofferson, ECF No. 82-2,
21   for offering post-decisional rationalizations, legal

22   conclusions, and statements unsupported by the administrative

23   record.    Pl.’s Mot. Strike, ECF No. 87, p. 2.     Conservation

24   Congress argues that it would be prejudiced should the Court

25   deny its RJN but allow the Forest Service to rely on

26   Christofferson’s Supplemental Declaration.    Id.    It seeks to
27   exclude the following paragraphs from Christofferson’s

28   Supplemental Declaration: ¶¶ 3, 5, 7, 11–23.
                                        11
1          The Court has reviewed Christofferson’s Supplemental

2    Declaration and does not find admission of the extra-record

3    facts within it are necessary to determine whether the agency

4    has considered all relevant factors and explained its decision.

5    See Powell, 395 F.3d at 1030.    As the Court will not be

6    considering post-decisional arguments as a basis upon which to

7    challenge the agency’s decision, admission of Christofferson’s

8    post-decisional explanations is not necessary.

9          The Court grants Plaintiff’s Motion to Strike and excludes

10   the identified portions of Christofferson’s Supplemental

11   Declaration.

12         B. Cross-Motions for Summary Judgment

13             1.   Standing

14         To fulfil the case-or-controversy requirement of Article

15   III, a plaintiff must satisfy three elements of standing.        Lujan

16   v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).     First, the

17   plaintiff must have suffered an “injury in fact,” which is

18   concrete and particularized, as well as actual and imminent.

19   Id.   Second, the injury must be caused by the defendant’s

20   conduct, such that it can be fairly traced to the challenged
21   action.    Id.   Third, it must be likely that a favorable decision

22   will redress the injury.    Id. at 561.

23         “An organization has standing to bring suit on behalf of

24   its members when: (a) its members would otherwise have standing

25   to sue in their own right; (b) the interests it seeks to protect

26   are germane to the organization’s purposes; and (c) neither the
27   claim asserted nor the relief requested requires the

28   participation of individual members in the lawsuit.”     Ecological
                                        12
1    Rights Found. v. Pac. Lumber Co., 230 F.3d 1141, 1147 (9th Cir.

2    2000) (internal quotation marks omitted).     A plaintiff satisfies

3    the “injury in fact” in an environmental case where an

4    individual shows “an aesthetic or recreational interest in a

5    particular place, or animal, or plant species and that that

6    interest is impaired by a defendant’s conduct.”     Id.

7        Conservation Congress’s declarations are sufficient to

8    demonstrate standing on most of its claims.    The organization’s

9    members have a protected interest in the area of the Modoc

10   forest where the Project is taking place, and that the Project,

11   a final agency action, may impair their interests.     The Court

12   has not considered the stricken portions of the declarations in

13   arriving at that conclusion.

14       Some of Conservation Congress’s claims expand beyond the

15   grounds upon which the organization has standing.     The Forest

16   Service has challenged Conservation Congress’s standing on its

17   appraisal and contract modification arguments, which appear to

18   be part of its seventh and ninth claims.    Def.’s Mem. at 26.

19   The Forest Service argues that Conservation Congress may not

20   challenge the sales agreement on several grounds, including that
21   the organization lacks a personal injury because it was not a

22   bidder and because the contract is not a final agency action

23   reviewable under the APA.   Id. at 26–28.

24       The most factually analogous case is Alliance for the Wild

25   Rockies v. Pena, No. 2:16-CV-294-RMP, 2018 WL 4760503 (E.D.

26   Wash. Oct. 2, 2018), cited by the Forest Service.     In Pena, an
27   environmental organization challenged the Forest Service’s

28   bidding contract and contract award on a logging project under
                                      13
1    the NFMA and NEPA.    Id. at *3–6.    The district court held that

2    the organization lacked standing because it did not suffer an

3    injury-in-fact and lacked a procedural right to challenge the

4    bidding process.     Id.   Conservation Congress has not provided

5    any contrasting precedent or statutory support for their

6    standing argument on these issues.

7        Cases challenging Forest Service timber appraisals and sale

8    contracts been brought by bidders pleading an injury from the

9    alleged irregularity.      See, e.g., Capital Dev. Co. v. United

10   States, 49 Fed. Cl. 178 (2001), aff’d sub nom. Seaboard Lumber

11   Co. v. United States, 308 F.3d 1283 (Fed. Cir. 2002) (denying a

12   timber purchaser’s challenge to the Forest Service’s appraisal

13   method); Roseburg Lumber Co. v. Madigan, 978 F.2d 660(Fed. Cir.

14   1992) (affirming a decision of the United States Department of

15   Agriculture Board of Contract Appeals that disputed the accuracy

16   of timber appraisal); Prineville Sawmill Co. v. United States,

17   859 F.2d 905 (Fed. Cir. 1988) (reversing a decision of the

18   United States Claims Court in a pre-award bid protest action

19   against the Forest Service regarding sale of salvage timber).

20   Conservation Congress has not shown such an injury or procedural
21   right, and accordingly it lacks standing to challenge the Forest

22   Service’s appraisal of the Project value and its stewardship

23   agreement with the Pit River Conservation District.

24          2.   Claim I: Notice of Environmental Review Documents and

25               Bidding Sale

26       In its first claim, Conservation Congress alleges that the
27   Forest Service violated NEPA and the APA by failing to follow

28   the regulations regarding public notification of timber sales
                                          14
1    and environmental review documents.       Am. Compl. at 23 ¶¶ 110–17.

2    First, it alleges that the Forest Service advertised for less

3    than seven days about the emergency removal of timber, in

4    violation of 36 C.F.R. § 223.81.    Am. Compl. at 23 ¶ 111.

5    Second, it alleges that the Forest Service failed to advertise

6    its timber sale contracts for at least 30 days, in violation of

7    36 C.F.R. § 223.302 and § 223.80.       Id. ¶ 113.   Third, it alleges

8    that the Forest Service failed to properly notify the public of

9    the Environmental Assessment, Notice of Decision and FONSI, and

10   the bidding process and sale.

11              i. Applicable Requirements

12       Regulation requires “[t]he responsible official . . . [to]

13   promptly make available the final EIS or the EA, and a draft

14   Record of Decision (ROD) or draft Decision Notice (DN) and

15   Finding of No Significant Impact (FONSI)” to eligible parties.

16   36 C.F.R. § 218.7(b).   Then the agency must post a digital image

17   of the legal notice or Federal Register publication within four

18   calendar days of the publication.       36 C.F.R. § 218.7(d).

19       The regulations differ slightly for circumstances like

20   those present here, where the Project was approved under an ESD
21   and as part of a stewardship agreement.      The Forest Service may

22   “enter into stewardship contracting projects with private

23   persons or other public or private entities to perform services

24   to achieve land management goals for the national forests and

25   the public lands that meet local and rural community needs.”        16

26   U.S.C. § 6591c(b).   Within a stewardship agreement, “the value
27   of timber or other forest products [may be] removed as an offset

28   against the cost of services received under the agreement,” with
                                        15
1    the value of the timber determined “using appropriate methods of

2    appraisal.”     16 U.S.C. §§ 6591c(d)(4)(A), (d)(4)(B)(i).   “In

3    emergency situations where prompt removal of timber included in

4    a sale is essential to avoid deterioration or to minimize the

5    likelihood of the spread of insects, the approving officer may

6    authorize shortening the formal advertising period to not less

7    than 7 days.”     36 C.F.R. § 223.81.

8         For projects approved under an ESD, regulations require

9    “[t]he responsible official . . . [to] notify interested and

10   affected parties of the availability of the EA, FONSI and

11   decision notice, as soon as practicable after the decision

12   notice is signed.”    36 C.F.R. § 220.7(d).   ESD Projects may

13   proceed immediately after this notification, without being

14   subject to the predecisional objection process.     36 C.F.R.

15   § 218.21(d)(1).

16              ii. Timber Sale Advertising

17        Conservation Congress’s arguments premised on the

18   advertisement of the timber sale fail.     Pit Resource

19   Conservation District published a notice of timber for sale on

20   May 10, 2018, AR 10441, cancelled it for May 17, 24, and 31, AR
21   10440, and then published another notice on July 5, 2018.       AR

22   10439.   Bids were listed as being due by July 11, 2018.     Id.

23   The Forest Service approved the Project on July 12, 2018.        AR 9.

24   No public bids were accepted or sales contracts awarded prior to

25   the Project’s approval, and thus they are not part of the

26   administrative record.
27        As an initial matter, the Court notes the parties’

28   disagreement about whether the stewardship agreement exempts the
                                        16
1    Project from the timber sales advertising requirements that

2    would otherwise apply.    Compare Def.’s Mem. at 4–5 (arguing that

3    16 U.S.C. § 6591c(d)(5) exempts contracts from the requirements

4    of 16 U.S.C. § 472a(d) and 36 C.F.R. § 223.81) with Pl.’s Reply,

5    ECF No. 88, p. 7 n.3 (arguing that the sale advertisement

6    requirement still applies).    Nevertheless, the Court need not

7    resolve these cursory arguments because even if the requirement

8    applies, the record supports that Pit Resource Conservation

9    District advertised the bid for a sufficient length of time.

10   The Forest Service and its stewardship partner need not have

11   advertised the contract for 30 days, 36 C.F.R. § 223.80, because

12   a shortened seven-day period applies in emergency situations “to

13   avoid deterioration or to minimize the likelihood of the spread

14   of insects.”     36 C.F.R. § 223.81.    Pit Resource Conservation

15   District advertised the timber for sale publicly in the Modoc

16   County Record at least seven days.      AR 10439.

17       Although it appears that the advertisement began prior to

18   when the Forest Service approved the Project, there is no

19   evidence that bids were accepted or that a sale took place prior

20   to Project approval.     As the record does not indicate that the
21   early advertisement rendered the bidding process anything other

22   than open and fair to the bidding public, the premature

23   advertisement was an “inconsequential, technical deficienc[y].”

24   Cf. Oregon Envtl. Council v. Kunzman, 817 F.2d 484, 492 (9th

25   Cir. 1987) (stating that reviewing courts should not find NEPA

26   documents to be insufficient on the basis of immaterial
27   deficiencies).

28       As detailed in the standing analysis above, Conservation
                                        17
1    Congress lacks the standing to challenge the bidding process and

2    sale conducted by the Pit River Conservation District because,

3    as a non-bidder, it suffered no injury-in-fact from the alleged

4    violation.    See, e.g., Pena, 2018 WL 4760503, at *5 (“[A] mere

5    violation of a statutory duty by an agency does not cause an

6    injury to a plaintiff without some showing that the particular

7    plaintiff had a procedural right under the specific statute in

8    question.”).

9                iii. Public Notification of Environmental Documents

10       Conservation Congress’s improper notice argument as to the

11   environmental review documents is similarly without merit.     The

12   Forest Service engaged in an early and open scoping process, 40

13   C.F.R. § 1501.7, including public notices seeking scoping

14   comment on the Project in early February 2018.    AR 10560–62.

15   The February Scoping Letter to the Public, AR 10563–66,

16   disclosed that the Forest Service was seeking an ESD, as

17   required by 36 C.F.R. § 218.24(b)(3).

18       The Forest Service listed the Project in its April 1, 2018

19   to June 30, 2018 Schedule of Proposed Action (SOPA), ECF No. 74-

20   2, p. 8, as required by 36 C.F.R. § 220.4(d) and published
21   notice of the Project’s draft Environmental Assessment in April

22   2018, AR 10579–81.    Interested parties had until May 26, 2018,

23   30 calendar days of the publication, to submit comments.     AR

24   10580–81.    The Forest Service received the ESD and signed the

25   Project’s Decision Notice and FONSI on July 12, 2018.    AR 9.

26   The Decision Notice identified that the Project was granted an
27   ESD, AR 7–8, as required by 36 C.F.R. § 218.21(e).    Two weeks

28   later, on July 26, 2018, the Forest Service posted the
                                       18
1    notification on its website.   AR 10645–46.   Conservation

2    Congress takes issue with that two-week delay.    Pl.’s Reply at

3    7.

4         Regulations require the Forest Service to notify interested

5    and affected parties “as soon as practicable after the decision

6    notice [was] signed.”   36 C.F.R. § 220.7(d).   While a two-week

7    delay is less than ideal, Conservation Congress has not provided

8    precedent demonstrating that this delay was contrary to law.

9    Therefore, the Court grants summary judgment to the Forest

10   Service on Conservation Congress’s first claim.

11          3. Claim II: ESD Notice

12        In its second claim, Conservation Congress alleges the

13   Forest Service violated the APA by failing to timely notify the

14   public about the ESD.   Am. Compl. at 23–24 ¶¶ 118–128.      This

15   claim fails on two grounds.

16        First, the regulation Conservation Congress relies upon, 36

17   C.F.R. § 220.7(d), does not include ESDs in its list of required

18   documents that must be shared “as soon as practicable after the

19   decision notice is signed.”    Id. (listing “the EA, FONSI and

20   decision notice”).   The Forest Service complied with the
21   regulations that do pertain to ESDs by disclosing it in the

22   February 2018 Scoping Letter, AR 10563–66, and notifying the

23   public it was granted in the Project’s approval, AR 7–8.      See 36

24   C.F.R. § 218.24(b)(3); 36 C.F.R. § 218.21(e).

25        Second, as stated above, Conservation Congress has not

26   provided any legal support for its argument that a two-week
27   delay between the documents’ signing and when the Forest Service

28   posted them on its website was unlawful.    The regulations do not
                                       19
1    define “as soon as practicable” and Conservation Congress has

2    not provided binding or persuasive precedent that the two-week

3    delay is arbitrary, capricious, an abuse of discretion, or

4    otherwise not in accordance with law.

5        The Court grants summary judgment to the Forest Service on

6    Conservation Congress’s second claim.

7           4. Claim III: Satisfaction of ESD Criteria

8        In its third claim, Conservation Congress alleges the

9    Forest Service’s designation of the Project as an emergency

10   situation was unlawful because it failed to consider relevant

11   information.   Am. Compl. at 25 ¶¶ 130–34.

12

13       Regulations define an “emergency situation” as:

14
         A situation on National Forest System (NFS) lands for
15       which immediate implementation of a decision is
         necessary to achieve one or more of the following:
16
            [a.] Relief from hazards threatening human health
17               and safety;
18          [b.] [M]itigation of threats to natural resources on
                 NFS or adjacent lands;
19
            [c.] [A]voiding a loss of commodity value sufficient
20               to jeopardize the agency’s ability to
                 accomplish project objectives directly related
21               to resource protection or restoration.
22

23   36 C.F.R. § 218.21(b) (formatting added).    The Chief and the

24   Associate Chief of the Forest Service make the determination

25   that an emergency situation exists based on an examination of

26   the relevant evidence.   36 C.F.R. § 218.21(c).
27       There was not a lengthy delay in requesting the ESD.     See

28   All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1137 (9th
                                      20
1    Cir. 2011) (disapproving of an unexplained two-year delay in

2    requesting an ESD).     The Forest Service began gathering

3    information to request an ESD within approximately six months of

4    the Cove Fire, AR 10509, and submitted the request in June 2018.

5    AR 23–34.    The Project’s objectives overlap with the aims of

6    regulatory definition of an emergency situation: to “reduce

7    safety hazards along roads as well as in treatment areas,

8    recover the value of fire-killed trees, reduce the danger and

9    difficulty of suppressing future wildfires, and accelerate

10   forested conditions and habitats in burned forest.”       AR 24.

11         The ESD Request supports those objectives with a data-

12   backed assessment of the potential loss in commodity value over

13   time.     AR 30–33 (estimating that Ponderosa pine deteriorates 80%

14   in two years and 93% in three years, and that incense cedar

15   deteriorates 45.7% in two years).       The estimates of a loss in

16   value of $280,000 by August 2018 and $725,500 by August 2019

17   support the Forest Service’s argument that delaying the sale

18   “would result in a precipitous decline of timber receipts.”          AR

19   31.     Additionally, the Forest Service estimates that contracting

20   for hazard tree removal alone would incur a cost of $336,000.
21   AR 33.     These estimates affirm that the Project would “avoid[] a

22   loss of commodity value sufficient to jeopardize the agency’s

23   ability to accomplish project objectives directly related to

24   resource protection or restoration.”      36 C.F.R. § 218.21(b); see

25   also Cottrell, 632 F.3d at 1136 (finding that a loss of $16,000,

26   or a potential loss of $70,000, was not substantial loss to the
27   Forest Service).

28         The ESD also referenced the need to fell hazard trees along
                                        21
1    roads within Forest system.   AR 27.    The trees were to be

2    removed if they were dead or dying and intersect the road, or if

3    they are damaged or defective live trees that pose a risk of

4    falling in the next five years.   Id.    As noted in the response

5    to public scoping comment letter, dead trees rot over time,

6    reducing stability and increasing safety concerns.    AR 10610.

7    This purpose is also in accordance with the objective that ESDs

8    provide “[r]elief from hazards threatening human health and

9    safety.”   36 C.F.R. § 218.21(b); see also All. for the Wild

10   Rockies v. Farnsworth, 709 F. App’x 461, 462 (9th Cir. 2018)

11   (unpublished) (“Based on the risks from the dead and dying

12   burned trees, however, the Chief’s decisions to issue ESDs were

13   neither arbitrary nor capricious.”).

14       Finally, the ESD included information about reducing fuels

15   for future wildfires and reforestation to accelerate development

16   of forested conditions in areas of the Cove Fire.    AR 27–28.

17   Such actions fulfil the objective of “mitigat[ing] . .     threats

18   to natural resources on NFS or adjacent lands.”     36 C.F.R.

19   § 218.21(b).

20       Conservation Congress has not raised a meritorious argument
21   that the ESD is inconsistent with 36 C.F.R. § 218.21.     Having

22   found that the Forest Service did not violate the APA, the Court

23   grants summary judgment to the Forest Service on Conservation

24   Congress’s third claim.

25          5. Claim IV: The Northern Goshawk

26       In its fourth claim, Conservation Congress alleges the
27   Forest Service violated the NFMA and APA by failing to comply

28   with the Modoc LRMP’s Standards and Guidelines with respect to
                                       22
1    the Northern Goshawk, a species of bird.      Am. Compl. at 26–27

2    ¶¶ 136–43.    Specifically, Conservation Congress alleges the

3    Project fails to (1) “demonstrate compliance with the Modoc LRMP

4    and its Forest-Wide Guidelines and Raptor Management

5    Prescription S&Gs;” (2) “demonstrate timber activity is not

6    located in nest areas (Modoc LRMP at 4-91(2)(G));”

7    (3) “demonstrate LOP and buffer distance compliance (Modoc LRMP

8    at 4-91(1)(G));” (4) “demonstrate enhancement of prey-based

9    habitat within two miles of nest stands (Modoc LRMP at 4-91);”

10   (5) “demonstrate limited road use and construction (Modoc LRMP

11   at 4-91);” (6) “adequately demonstrate compliance with Modoc

12   LRMP Forest Wide S&G 4-26(D)(23)(A) (100 pairs in at least

13   medium habitat);” and (7) “disclose where landings would be

14   built in Northern Goshawk habitat, including the 100 acres of

15   green trees in the Dutch Flat PAC.”      Id. ¶ 140.

16                i.    Abandoned Arguments

17       Conservation Congress did not present argument in their

18   summary judgment pleadings about the need to demonstrate limited

19   road use and construction and disclose where landings would be

20   built in Northern Goshawk habitat.       Am. Compl. at 27 ¶ 140.
21   Since Conservation Congress did not offer facts or arguments on

22   these issues within its fourth claim, the Court deems these

23   issues abandoned.    See Weldon, 697 F.3d at 1050.

24                ii.   Improperly Exhausted Arguments

25       The Forest Service argues in a footnote that Conservation

26   Congress may not raise arguments pertaining to the following
27   Standards and Guidelines because it failed to raise the

28   arguments during the scoping and Environmental Assessment
                                        23
1    comment periods: (1) Modoc LRMP Standard and Guideline 4-

2    26(2)(A); (2) Modoc LRMP Raptor Management Prescription 4-91;

3    (3) SNFPA Standard and Guideline 76; and (4) SNFPA Standard and

4    Guideline 81.    Def.’s Mem. at 7 n.5.

5           “The Administrative Procedure Act requires that plaintiffs

6    exhaust available administrative remedies before bringing their

7    grievances to federal court,” Idaho Sporting Cong., Inc. v.

8    Rittenhouse, 305 F.3d 957, 965 (9th Cir. 2002) (citing 5 U.S.C.

9    § 704), as do Forest Service regulations, 7 U.S.C. § 6912(e), 36

10   C.F.R. § 214.20.    A plaintiff must raise claims “with sufficient

11   clarity to allow the decision maker to understand and rule on

12   the issue raised”; however, there is not a clear-cut standard as

13   to when this requirement has been met.     Rittenhouse, 305 F.3d at

14   965.   Courts interpret exhaustion broadly, finding the

15   requirement has been fulfilled so long as the plaintiff provided

16   sufficient notice to the agency to rectify the alleged

17   violations.     Nat’l Parks & Conservation Ass’n v. Bureau of Land

18   Mgmt., 606 F.3d 1058, 1065 (9th Cir. 2010).

19          The Forest Service’s exhaustion argument first mentions

20   Standard 4-26(2)(A), which requires the Forest Service to manage
21   100 suitable Northern Goshawk nest stands of at least medium

22   habitat capability.    AR 14458.   Conservation Congress’s letter

23   on scoping touches on Modoc LRMP Standards and Guidelines 4-30,

24   4-31, 4-33, and 4-86, relating to wildlife, AR 10530–33, but

25   does not reference Standard 4-26 or the issues pertaining to

26   this standard.    Conservation Congress’s comment letter on the
27   Environmental Assessment again references 4-86, AR 10573, and

28   chides the Forest Service for a lack of clarity on Protected
                                        24
1    Activity Centers (PACs) and inadequate survey disclosures, AR

2    10572.   Conservation Congress’s complaints about lack of

3    disclosure regarding Northern Goshawk habitat could be broadly

4    interpreted as a vague reference to the issues within Standard

5    4-26(2)(A) regarding the number of nest stands.   AR 10572.    As

6    this issue was not plainly referenced in the comment letters,

7    the Court will allow the Forest Service to supplement the record

8    with a response.   Not providing the Forest Service with the

9    opportunity to respond would reward and encourage vague

10   arguments in comment letters, which could conceivably relate to

11   latter-pled claims, but fail to provide adequate notice for the

12   agency to address or correct issues prior to commencement of

13   litigation.

14       Management Prescription Guidelines 4-91(1)–(3) require the

15   Forest Service to have at least 100 acres of habitat suitable

16   for a Northern Goshawk nest stand and an alternative nest stand;

17   delineate 50 to 100 acres around each known nest stand;

18   designate the highest capable and suitable nest stands, with a

19   secondary priority of avoiding conflict with intensive timber

20   management; and enhance prey base populations within two miles
21   of nest stands as opportunities arise.   AR 14523.   Much like the

22   challenge to Standard 4-26(2)(A), Conservation Congress’s

23   objections generally about Northern Goshawk habitat disclosure

24   could be interpreted to broadly include Guideline 4-91(1).

25   Similarly, the Court will allow the Forest Service to respond

26   with supplemental evidence to issues that were not clearly
27   raised in the administrative process.    Conservation Congress’s

28   comment letters did not provide sufficient clarity and notice
                                      25
1    that it disputed the Forest Service’s compliance with the issues

2    within Management Prescription Guidelines 4-91(2)–(3), see AR

3    10518-35, AR 10569-74, so those issues were not properly

4    exhausted.

5        SNFPA Standards and Guidelines 76 requires a limited

6    operating period and prohibition of work close to the nest

7    during breeding season.    AR 10181.    SNFPA Standards and

8    Guidelines 81 limits the mechanical treatments in Northern

9    Goshawk PACs to no more than 5% a year, and 10% a decade.          AR

10   10181.   Conservation Congress’s comment letters do not touch on

11   issues related to limited operating periods, Northern Goshawk

12   breeding season, or limitations on the percent of mechanical

13   treatment near Northern Goshawk PACs.        See AR 10518-35, AR

14   10569-74.    These issues are not properly exhausted.

15               iii.   Raptor Standards, Guidelines, and Management

16                      Prescriptions

17       Conservation Congress first takes issue with the Integrated

18   Design Features incorporated into the Project based on the

19   Standards and Guidelines of the SNFPA.       Pl.’s Mem. at 10–12.

20   Conservation Congress argues that these features do not relate
21   to the Modoc LRMP Standards and Guidelines and are not identical

22   to the wording within the SNFPA.       Id.

23       The Northern Goshawk Integrated Design Features include

24   Designation of Northern Goshawk PACs, Avoiding Northern Goshawk

25   Breeding Disturbance, and Northern Goshawk Survey Requirements.

26   AR 61–62.    These features are “resource protection measures that
27   are developed by specialists and incorporated as part of the

28   Proposed Action for this project,” “in addition to Best
                                        26
1    Management Practices (BMPs) and Standards and Guidelines from

2    the Modoc LRMP, as amended.”   AR 57.

3        Conservation Congress’s arguments about compliance with the

4    SNFPA fail because the Project need not comply with standards

5    from which it is exempt.   See AR 10136.   The relevant Standards

6    and Guidelines are those within the Modoc LRMP, which are:

7    (1) manage 100 nest stands of at least medium habitat

8    capability, AR 14458; (2) maintain Northern Goshawk territories

9    of at least 100 acres, with no more than twelve miles between

10   them, AR 14523; (3) designate the highest capable nest stands,

11   with a secondary objective of avoiding conflict with intensive

12   timber management, id.; (4) enhance prey base populations within

13   two miles of nest stands as opportunities arise, id.;

14   (5) inventory and protect active Northern Goshawk nest

15   territories necessary to meet population targets, AR 14618.

16   Conservation Congress failed to exhaust its administrative

17   remedies on the last three of the five issues identified.

18       The Forest Service has demonstrated compliance with the

19   Modoc LRMP Standards and Guidelines by showing that (1) there

20   are over 100 Northern Goshawk PACs in the forest and the Project
21   will not reduce that number below 100, Johnston Decl., ECF No.

22   22-3, p. 9 ¶ 19; (2) there is at least one Northern Goshawk

23   territory per 18 square miles, with 18 Northern Goshawk PACs

24   within 12 miles of the Dutch Flat PAC in the Project area, id.;

25   (3) the Cove Fire, not the Project or conflict with intensive

26   timber management, damaged nest stands in the Project area, AR
27   96–97; (4) there were no occupied nest stands in the area at the

28   time the Project was approved around which to enhance prey
                                      27
1    populations, id.; and (5) 2018 survey and inventory records

2    indicated there were no active nests in the Project area, AR

3    211.   The Court recognizes that the Johnston Declaration is

4    outside the record but finds that it falls into an admissible

5    exception to the prohibition on extra-record evidence because it

6    is necessary to explain the agency’s action in light of the more

7    specific claims presented in litigation than in comment letters.

8    See Animal Def. Council v. Hodel, 840 F.2d 1432, 1436 (9th Cir.

9    1988), amended, 867 F.2d 1244 (9th Cir. 1989).

10          Since the 2018 surveys, a July 2019 survey found a new

11   Northern Goshawk nest outside of the Project’s treatment area.

12   AR 16106–13.    Although the biological studies instruct that

13   Northern Goshawk rarely find dead trees suitable for nesting, AR

14   4940, “life finds a way.”    Ctr. for Food Safety v. Vilsack, 636

15   F.3d 1166, 1174 (9th Cir. 2011) (quoting Michael Crichton,

16   Jurassic Park 159 (Ballantine 1990)).    As this is a post-

17   decisional factual development, the Court will not consider it

18   as impacting the validity of the Forest Service’s compliance

19   with the Modoc LRMP at the time of the decision.    See Tri-Valley

20   CAREs v. U.S. Dep’t of Energy, 671 F.3d 1113, 1130 (9th Cir.
21   2012) (“However, exceptions to the normal rule regarding

22   consideration of extra-record materials ‘only appl[y] to

23   information available at the time, not post-decisional

24   information.’ ”).

25          The Court does not find that the Forest Service failed to

26   comply with the Modoc LRMP with respect to the Northern Goshawk,
27   and thus has not abused its discretion or acted arbitrarily,

28   capriciously, or otherwise not in accordance with law.     The
                                       28
1    Court grants summary judgment to the Forest Service on

2    Conservation Congress’s fourth claim.

3           6. Claim V: Riparian Areas and the Modoc Sucker

4         In its fifth claim, Conservation Congress alleges the

5    Forest Service violated the NFMA, NEPA, and the APA by failing

6    to comply with the Modoc LRMP’s Standards and Guidelines and the

7    SNFPA with respect to the Modoc sucker, a species of fish, and

8    riparian areas.    Am. Compl. at 27–30 ¶¶ 146–64.

9                  i.   Riparian Conservation Areas and Stream

10                      Management Zones

11        Conservation Congress challenges the Project’s compliance

12   with Modoc LRMP Standards and Guidelines, including the Riparian

13   Area Management Prescription.    Pl.’s Mem. at 16–18, 22–24.      The

14   organization argues that the Forest Service’s stream maps are

15   not sufficiently detailed, that it did not demonstrate it was

16   impossible to maintain 50–70% of old-growth in stream management

17   zones, and that streams were not classified in the environmental

18   documents.    Id.; Pl.’s Reply at 11–12, 14–16.

19       The Riparian Area Management Prescription 4-135 emphasizes

20   the need to protect and enhance riparian-dependent resources
21   while utilizing the habitat for non-dependent resources,

22   including timber harvesting.     AR 14567.   The Prescription

23   permits “[t]imber [to] be harvested while protecting riparian-

24   dependent resources” and provides several guidelines for timber

25   harvesting.    AR 14572–73.   One of the guidelines is that the

26   Forest Service should “[m]aintain 50-70% of the timbered sites
27   within SMZs in an old-growth state, where possible.”      AR 14573.

28   The Forest Service is tasked with rehabilitating and maintaining
                                           29
1    streams containing the Modoc sucker.        AR 14575.   Dutch Flat

2    Creek, within the Project area, is an affected stream.          Id.

3        Approximately 305 acres of the Project’s treatment are

4    within Riparian Conservation Areas, adjacent to intermittent

5    streams.   AR 51.    The areas are to be treated using ground-based

6    mechanical equipment, 238 acres, or hand felling, 67 acres.           Id.

7    To mitigate the impact, the Project includes 17 Integrated

8    Design Features and BMPs.       AR 58–60.   Buffer zones will prevent

9    mechanical equipment from being used along streams, AR 58, and

10   equipment will be kept off slopes greater than 20%, AR 59.

11   Riparian tree species will not be removed.        AR 60.    Maps in the

12   Hydrology Report illustrate the ephemeral and perennial streams,

13   wetlands, Riparian Conservation Areas, and ponds.          AR 7724–25.

14       Conservation Congress has not shown that the Hydrology

15   Report’s stream maps were inadequate because it has not shown

16   that the Modoc LRMP requires the level of specificity

17   Conservation Congress desires.       Similarly, Guideline 4-141 does

18   not require the Forest Service to prove impossibility of

19   maintaining a timbered site—it guides to maintain 50–70% of the

20   desired conditions “where possible.”        AR 14573.   Given the
21   extent of fire damage documented in the record and the removal

22   of only fire-damaged trees, the Forest Service has shown

23   compliance with this guideline.      Similarly, the Appendix listing

24   stream classifications describes stream types within the forest

25   but does not contain a requirement that every stream within a

26   project be labeled with a classification in project
27   documentation.      AR 14752.

28       Conservation Congress has not shown that the Forest Service
                                          30
1    failed to comply with the Modoc LRMP with respect to Riparian

2    Conservation Areas and Stream Management Zones.

3               ii.    Modoc Sucker Analysis

4         Conservation Congress’s complaints about the Project

5    documentation with respect to the Modoc sucker include

6    (1) insufficient detail about habitat in relation to the

7    Project; (2) lack of Modoc sucker surveys in the analysis;

8    (3) Project activity too close to Modoc sucker habitat; and

9    (4) the risk of Project-caused sedimentation to Modoc sucker

10   habitat.   The Court will focus on Modoc LRMP-specific issues in

11   this section and address other issues in the “hard look”

12   analysis section, below.

13        When the Modoc LRMP was drafted, the Modoc sucker was

14   federally listed as an endangered species.     AR 14617.   The fish

15   was delisted in 2015, as it no longer met the definition of an

16   endangered or threatened species.      AR 523–37.   The Modoc LRMP

17   Standard 4-26(1)(C) requires the Forest Service “manage all

18   streams containing Modoc suckers as directed in the Riparian

19   Area Management Prescription and the Modoc Sucker Recovery

20   Action Plan.”    AR 14458.
21        The Biological Evaluation for the Project found that the

22   Project will have no effect on the Modoc sucker.      AR 303.   It

23   notes that the fish used to occupy Dutch Flat Creek, but recent

24   droughts may have eliminated its habitat.      AR 262.   At the time

25   of delisting, populations of the Modoc sucker in Dutch Flat

26   Creek were presumed lost due to hybridization with Sacramento
27   suckers.   AR 544, 546.

28        The Forest Service concluded that the subwatershed in which
                                       31
1    treatment will occur is not hydrologically connected to Dutch

2    Flat Creek.     AR 49 n.4.    The Project provides for snag retention

3    in the Riparian Conservation Areas that will help trap sediment,

4    AR 51, road repairs and maintenance to lower peak flows and

5    sediment delivery, AR 71, and use of erosion hazard mitigation

6    measures where needed, AR 60.         The Forest Service does not

7    expect much sediment transport into Dutch Flat Creek due to its

8    ephemeral tributaries.       AR 71.

9            Conservation Congress has not shown that the Forest Service

10   has failed to comply with the Modoc LRMP with respect to the

11   Modoc sucker and its habitat.         The Court grants summary judgment

12   to the Forest Service on Conservation Congress’s fifth claim.

13             7. Claim VI: Snag Density and Snag Diameter

14           In its sixth claim, Conservation Congress alleges the

15   Forest Service violated NEPA, the NFMA, and the APA by not

16   disclosing compliance with the Modoc LRMP Standards and

17   Guidelines regarding snag diameter and snag density

18   requirements.      Am. Compl. at 30–32 ¶¶ 167–77.

19                 i.    Abandoned Arguments

20           Conservation Congress did not present argument in their
21   summary judgment pleadings about reservation and designation of

22   trees for future snags under Modoc LRMP Forest-wide Standards

23   and Guidelines 4-30 and 4-31, AR 10347–48; North Adin Management

24   Area Direction 4-185, AR 10359; or Table 5-1, AR 14674–91.          Am.

25   Compl. 31–32 ¶¶ 171, 173. Since Conservation Congress did not

26   offer facts or arguments on these issues within its sixth claim,
27   the Court deems these issues abandoned.         See Weldon, 697 F.3d at

28   1050.    The Court will focus on the issues Conservation Congress
                                            32
1    presented in its briefing, including the dispersion of snags,

2    snag size, and habitat recruitment requirements.    Pl.’s Mem. at

3    24–26.

4               ii.    Standards and Guidelines for Snag Retention

5        A snag is a standing dead tree or portion thereof.      29

6    C.F.R. § 1910.266.    Modoc LRMP Standards and Guidelines 4-30(A)

7    directs the Forest Service to meet an average total density of

8    1.5 snags per acre in suitable timber lands (1.2 snags/ acre of

9    15–24” DBH and 0.3 snags/acre of >24” DBH) and 0.5 snags per

10   acre in low productivity timberlands.   AR 10347.   It notes that

11   “[a]s dictated by natural diversity, snag requirements cannot be

12   met on every acre.”   Id.   Forested lands within each timber

13   compartment are used to assess the average density, with no more

14   than five snags per acre counting to determine that average

15   density.   Id.   Snags must be at least twenty feet tall.   Id.

16       The Project complies with this standard because it plans to

17   retain at least three snags per acre of the largest

18   representative diameter size, averaged across the unit.     AR 52.

19   The only excluded area of the Project where snags will not be

20   retained is the roadside hazard area.   AR 54, 8386 (noting snags
21   will be retained at least 150 feet from the road).    Although the

22   Project does not list a prescribed diameter at breast height

23   (DBH) for the retained snags, its requirement that the largest

24   snags be retained acknowledges the “natural diversity” of the

25   area while striving to meet the size requirements.    AR 52, 8375.

26       Additionally, Modoc LRMP Standards and Guidelines 4-30(A)
27   instructs the Forest Service to “[p]rovide habitat conditions

28   for viable populations of snag-dependent species by meeting
                                       33
1    those snag requirement targets.”       AR 10347.   The Forest Service

2    complied with this standard as well by meeting the snag-

3    retention minimum and aiming to locate snag retention clumps

4    “adjacent to northern goshawk PACs and around suspected or known

5    wildlife-inhabited trees (e.g. cavities, defects, etc.), and

6    around existing green forest patches.”       AR 52.   Under the

7    Project, “[a]pproximately 6,682 acres of fire-killed snags would

8    remain unharvested . . . representing about 84 percent . . .

9    burned by the Cove Fire.”     AR 95.    The Project’s snag retention

10   does not violate the Modoc LRMP’s standard to provide habitat

11   for snag-dependent species.

12       The Forest Service complied with the Modoc LRMP’s snag

13   standards, and it therefore has satisfied the NFMA and the APA.

14   The Court grants summary judgment to the Forest Service on

15   Conservation Congress’s sixth claim.

16          8. Claim VII: “Hard Look” at the Project

17       In its seventh claim, Conservation Congress alleges the

18   Forest Service violated NEPA and the APA by failing to

19   adequately disclose and analyze direct, indirect, and cumulative

20   effects and by not taking a “hard look” at the Project prior to
21   approval.   Am. Compl. at 33–35 ¶¶ 179–88.

22               i.   Abandoned Arguments

23       Conservation Congress did not present argument in their

24   summary judgment pleadings about Forest Sensitive Species and

25   Management Indicator Species such as the black-backed woodpecker

26   and bats; water withdrawal and water use for dust abatement;
27   road maintenance level classifications; road construction; and

28   the cumulative environmental impact of other local timber sales.
                                        34
1    See Am. Compl. 34–35 ¶ 185(f), (h), (j)–(l).     As to the 2011 and

2    2012 Marking and Hazard Tree Guidelines, Conservation Congress’s

3    argument focused on post-decision abandonment of the 2012

4    Guidelines and not about whether the abandonment of those

5    guidelines had been given a “hard look” prior to the decision.

6    See Am. Compl. 34–35 ¶ 185(c).     Since Conservation Congress did

7    not offer facts or arguments on these issues within its seventh

8    claim, the Court deems these issues abandoned.     See Weldon, 697

9    F.3d at 1050.

10              ii.     Economic Justifications

11        Conservation Congress’s economic justification argument

12   appears to allege that the Project is not compliant with Big

13   Valley Unit requirements and relies on speculation to justify

14   the Project.     Pl.’s Mem. at 27–28.   The Court analyzes the

15   organization’s timber appraisal arguments, id. at 28–30, in

16   their ninth claim.

17        The bidding advertisement stated that the sale was in

18   accordance with the terms of the Big Valley Unit; however, it

19   also noted bids would be considered from other purchasers if no

20   compliant bids were received.    AR 10439.   The Environmental
21   Assessment considered the lack of presently operating mills in

22   the area and suggested that potential new mills could purchase

23   the timber and contribute to the local economy within the unit.

24   AR 81.   Conservation Congress challenges the Project’s

25   compliance with the Big Valley Unit, Pl.’s Reply at 19 n.11, but

26   provides no statute or precedent that voids the Big Valley Unit
27   policies when no mills are operating within its boundaries.      See

28   36 C.F.R. § 223.117(b) (permitting the Forest Service to offer
                                        35
1    timber for sale within sustained yield units).

2        Review of the economic portion of the Environmental

3    Assessment, AR 80–82, illustrates that the Forest Service took a

4    “hard look” at the local economy in the Big Valley Unit and

5    determined that the Project could result in receipts of up to

6    $630,000 for the Forest Service, helping to finance future fuel

7    reduction and reforestation activities, rather than incurring

8    costs to remove hazard trees.    The record indicates that the

9    Forest Service took a “hard look” at the economic issues prior

10   to arriving at its decision.

11            iii.    Rapid Assessment of Vegetation Change Data

12       Conservation Congress challenges the 2017 Rapid Assessment

13   of Vegetation Change survey data used by the Forest Service in

14   arriving at suitability determinations for species, arguing it

15   is unreliable.   Am. Compl. at 34 ¶ 185; Pl.’s Reply at 10.

16       The Forest Service’s 2017 survey showed the burn severity

17   in the Cove Fire perimeter.    AR 45.   The Rapid Assessment of

18   Vegetation Change process provides information about the basal

19   area loss within a fire perimeter and the vegetation affected by

20   fire within 45 days of a fire’s containment.     AR 8406.   The
21   rapid deployment of this surveying technology coincides with the

22   Forest Service’s view that completing the Project before timber

23   deterioration was an emergency situation.    The Forest Service

24   has continued to conduct surveys in addition to its use of the

25   2017 data.   See AR 210–14; 16106–13.

26       While the failure to “discuss and consider” an independent
27   report that an agency supervisor directed be addressed lends

28   weight to a “hard look” challenge, Blue Mountains Biodiversity
                                       36
1    Project v. Blackwood, 161 F.3d 1208, 1213 (9th Cir. 1998),

2    Conservation Congress has not pointed out available reports or

3    data that the Forest Service neglected to include.     NEPA

4    requires federal agencies to “carefully consider detailed

5    information concerning significant environmental impacts,” but

6    does not require agencies “to do the impractical.”      Klamath-

7    Siskiyou Wildlands, 387 F.3d at 992–93 (internal citations,

8    alterations, and quotation marks omitted).      “Although an

9    agency’s actions under NEPA are subject to careful judicial

10   scrutiny, courts must also be mindful to defer to agency

11   expertise, particularly with respect to scientific matters

12   within the purview of the agency.”     Id. at 993.

13          Conservation Congress has not provided information that the

14   Forest Service’s reliance on the Rapid Assessment of Vegetation

15   Change process and use of its data is violative of NEPA or the

16   APA.

17               iv.   Effects on the Modoc Sucker

18          Conservation Congress further alleges that the Forest

19   Service did not take a “hard look” on the direct, indirect, and

20   cumulative effects of the Project on the Modoc sucker and its
21   habitat.    Am. Compl. at 34 ¶ 185.

22          As referenced above, the Forest Service determined that the

23   Modoc sucker was not going to be affected by the Project because

24   the Project was designed to avoid the Dutch Flat Creek

25   floodplain.   AR 49, 265.   The documentation identified its

26   relevant habitat—Dutch Flat Creek—and provided maps illustrating
27   the subwatersheds and the Project area.    AR 7700, 7724.      The

28   Forest Service found that the majority of the treatment area is
                                       37
1    in a different subwatershed that is disconnected from Dutch Flat

2    Creek, AR 265, which Conservation Congress disputes, Pl.’s Mem.

3    at 19.     In areas of scientific and technical expertise, such as

4    hydrological and sediment calculations, the Court defers to the

5    agency.    United States v. Alpine Land & Reservoir Co., 887 F.2d

6    207, 213 (9th Cir. 1989).      The Court will not second-guess the

7    Forest Service’s hydrological calculations where there is no

8    evidence in the record that contradicts them.

9           Conservation Congress also contends that the Forest Service

10   must conduct Modoc sucker surveys every two years or it has

11   violated the Modoc sucker Post-Delisting Monitoring Plan, AR

12   538–55.    Pl.’s Mem. at 21.    The Plan acknowledges the Forest

13   Service’s “increasingly constrained budgets and limited

14   resources,” and notes that the Forest Service “may” complete

15   monitoring of habitat conditions “[a]s funding permits.”      AR

16   549.     The Plan goes on to recommend a complete survey of

17   previously surveyed areas every two years for a 10-year period

18   but does not task the Forest Service with completing that

19   survey.    Id.     Conservation Congress has not shown that the

20   Forest Service is in violation of a legal duty to perform Modoc
21   sucker surveys.

22          The Environmental Assessment, Biological Evaluation, and

23   the Hydrological Evaluation together support that the Forest

24   Service took a “hard look” on the Project’s potential impact to

25   the Modoc sucker and its habitat.

26                 v.     Effects on the Northern Goshawk
27          Conservation Congress goes on to allege that the Forest

28   Service did not take a “hard look” on the direct, indirect, and
                                          38
1    cumulative effects of the Project on the Northern Goshawk’s

2    nesting, foraging, PAC use, and habitat.      Am. Compl. at 34

3    ¶ 185.   The organization misidentifies the Northern Goshawk as a

4    Management Indicator Species, Pl.’s Mem. at 10, although the

5    bird has been off the list for over a decade.     AR 10101–03.

6        The Forest Service included the Northern Goshawk as a

7    sensitive species in its analysis, AR 94, and concluded that

8    “[m]ost of the suitable goshawk nesting and foraging habitat [in

9    the Project area] was burned by the Cove Fire.”     AR 95.   The

10   Environmental Assessment found that altering the post-fire

11   habitat “may reduce the quality of salvage units for northern

12   goshawk foraging in the short-term,” but these “minor short-term

13   reductions . . . would be minimized to some extent” by other

14   aspects of the Project.   AR 95–96.    The Forest Service included

15   direct and indirect effects of the Project, AR 95–97, as well as

16   consideration of cumulative effects caused by private land

17   salvage and personal fuelwood salvage, on the Northern Goshawk.

18   AR 97–98.   Although Conservation Congress would have preferred

19   the PACs to be remapped before the Project, it has not

20   identified a legal requirement for the Forest Service to do so.
21       The record indicates that the Forest Service took a “hard

22   look” at the Project’s direct, indirect, and cumulative effects

23   on the Northern Goshawk and its habitat.

24               vi.   Effects on Riparian Areas

25       Next, Conservation Congress alleges that the Forest Service

26   did not take a “hard look” on the direct and indirect effects of
27   the Project on riparian areas.   Am. Compl. at 34 ¶ 185.

28   Specifically, the organization challenges the Project’s
                                       39
1    identification of riparian and stream areas, consideration of

2    treatment in the riparian and stream areas, and analysis of

3    sedimentation.    Pl.’s Mem. at 16–18, 22–23.

4        The Hydrology Report notes that Dutch Flat Creek is

5    adjacent to, rather than inside, the Project area.         AR 7704,

6    7724.   It lists the activity restrictions within a specified

7    width of Streamside Management Zones and Riparian Conservation

8    Areas, AR 7707, and the Integrated Design Features to be

9    implemented to help meet the Riparian Conservation Objectives,

10   AR 7708.   Subwatersheds, streams, wetlands, Riparian

11   Conversation Areas, ponds, Project area, and the Cove Fire

12   perimeter are identified in maps.      AR 7700, 7724–25.    The Report

13   goes on to identify the direct and indirect effects that the

14   Project is predicted to have on stream flow, water quality,

15   channel morphology, and riparian areas, wetlands, and

16   waterbodies, as well as the cumulative effects analyzed by

17   modeling Equivalent Roaded Acres.      AR 7709–12.   It finds that

18   the risk of sedimentation from the Project is low because the

19   groundcover will increase, the streams in the Project area are

20   seasonal, and the Project will use BMPs.      AR 7709–10.
21       Based on the environmental review documents in the record,

22   the Court finds that the Forest Service took a “hard look” at

23   the Project’s potential impact on riparian areas.

24              vii.   Effects of Livestock Grazing

25       Finally, Conservation Congress alleges that the Forest

26   Service did not take a “hard look” on the indirect and
27   cumulative effects of livestock grazing and expansion in the

28   Project area, particularly effects on Forest Service Sensitive
                                       40
1    species, Management Indicator Species, and riparian areas.         Am.

2    Compl. at 34 ¶ 185.     Most of Conservation Congress’s grazing

3    argument is in a footnote of its memorandum.      Pl.’s Mem. at 15

4    n.5.

5           Conservation Congress argues that the Project includes

6    opening up the area for grazing without considering the effects

7    of the decision.     Pl.’s Mem. at 15 n.5.   As noted in the record,

8    however, the Project does not include decisions related to

9    livestock grazing, which is separately addressed through the

10   Barber Canyon Allotment.     AR 9640.   The environmental review

11   documents considered the impacts of grazing not affiliated with

12   the Project and determined that the more open forest structure

13   facilitated by the Project would improve livestock distribution,

14   potentially relieving grazing pressure from other areas.      AR

15   9642–44.    The Environmental Assessment planned for additional

16   allotment inspections, as well as resource condition and end of

17   season monitoring.     AR 58.

18          Although Conservation Congress may not agree with the

19   particular results of the Forest Service’s inquiry, the agency

20   need only take a “hard look” at the environmental consequences
21   of its actions—not select at the most environmentally-sensitive

22   outcome.   See Ctr. for Biological Diversity v. Ilano, 928 F.3d

23   774, 777 (9th Cir. 2019) (“NEPA ‘does not mandate particular

24   results, but simply prescribes the necessary process.’ ”).

25   Conservation Congress has not shown that the Forest Service

26   failed to take a “hard look” at the effects of grazing in the
27   Project area.

28          The Court grants summary judgment to the Forest Service on
                                        41
1    Conservation Congress’s seventh claim.

2           9. Claim VIII: Marking of Fire-Injured and Hazard Trees

3        In its eighth claim, Conservation Congress alleges the

4    Forest Service violated the NFMA, NEPA, and the APA by failing

5    to mark fire-injured and hazard trees according to the

6    applicable guidelines.   Am. Compl. at 35–36 ¶¶ 191–200.    The

7    organization contends that if the Forest Service is not using

8    the 2011 Marking Guidelines for Fire-Injured Trees (“2011

9    Guidelines”) or the 2012 Hazard Tree Guidelines (“2012

10   Guidelines), there is no way to determine which trees are safety

11   threats and which individuals are making that determination.

12   Pl.’s Mem. at 26.

13       The Environmental Assessment provides that the 2011

14   Guidelines, AR 8610–24, will be used to identify dying trees in

15   roadside treatment areas, and the 2012 Guidelines, AR 8570–8609,

16   will be used to identify live damaged and defective trees for

17   removal.   AR 54.   Under the 2011 Guidelines, trees with a 50%

18   chance of death within striking distance of roads are selected

19   for removal and trees in other areas are selected for removal if

20   they are 70% or more likely to die.    AR 51, 54.   The Forest
21   Service subsequently discontinued use of the 2012 Guidelines,

22   Opp’n Mot. Prelim. Inj., ECF No. 22, p. 8 n.3, relying on the

23   2011 Guidelines for guidance in selection.    As use of the 2012

24   Guidelines is “highly encouraged” but not mandatory, this is not

25   violative of the NFMA, NEPA, or the APA.

26       Conservation Congress’s challenge to the Forest Service’s
27   use of “Designation by Prescription” similarly fails because

28   this method of designation is authorized by statute.     16 U.S.C.
                                       42
1    § 472a(g)(3) (“Designation by prescription and designation by

2    description shall be considered valid methods for designation,

3    and may be supervised by use of post-harvest cruise, sample

4    weight scaling, or other methods determined by the Secretary of

5    Agriculture to be appropriate.”).

6        Modoc LRMP Guideline 4-63(1) provides that “[t]rees

7    destroyed by fire, insects, or disease may be harvested if they

8    are in stands of 5 acres or larger, and if 75% of the standing

9    trees have been killed.”     AR 14495.   This guideline applies to

10   Semi-primitive Non-motorized Dispersed Recreation areas.      Id.

11   Conservation Congress has not shown that this guideline applies

12   to the Project area.

13       Conservation Congress has not shown that the Forest Service

14   violated the NFMA, NEPA, or the APA as to its environmental

15   review or conduct regarding tree selection, designation, or

16   marking.   The Court grants summary judgment to the Forest

17   Service on Conservation Congress’s eighth claim.

18          10.      Claim IX: Timber Appraisal and Sale

19       In its ninth claim, Conservation Congress alleges the

20   Forest Service violated the NFMA, NEPA, and the APA by failing
21   to disclose the timber appraisal and by selling the timber at

22   less than appraised value.     Am. Compl. at 37–38 ¶¶ 203–16.

23   Conservation Congress alleges based on a presentation from the

24   Pit Resource Conservation District, AR 15936–64, that the Forest

25   Service engaged in improper appraisal and sale, in violation of

26   16 U.S.C. § 472a(a).
27       Prior to conducting a timber sale, the Forest Service is

28   required to estimate the fair market value of timber proposed to
                                        43
1    be sold.   36 C.F.R. § 223.60.    The NFMA prohibits the Forest

2    Service from selling timber for less than its appraised value.

3    16 U.S.C. § 472a(a).   The Forest Service establishes minimum

4    stumpage rates, “base rates,” at which timber must be sold at or

5    above.   36 C.F.R. § 223.61.   The Forest Service has discretion

6    in choosing the method of appraisal.     36 C.F.R. § 223.60.

7        As the Court found in the standing section, Conservation

8    Congress lacks standing to challenge the Project’s appraisal and

9    its contracts with its Stewardship Agreement partner, the Pit

10   River Conservation District.     The Court grants summary judgment

11   to the Forest Service on Conservation Congress’s ninth claim.

12       C. Violations of Court Orders and Local Rules

13       The motions considered in this order involved lengthy and

14   technical briefing, made all the more challenging by Conservation

15   Congress’s “kitchen sink” approach complaint-drafting: including

16   nearly a dozen potential challenges within each claim, only for

17   many to be silently abandoned on summary judgment.     See Gurman v.

18   Metro Hous. & Redevelopment Auth., 842 F. Supp. 2d 1151, 1153 (D.

19   Minn. 2011) (criticizing “kitchen-sink” complaints as

20   “pernicious” because they “unfairly burden defendants and courts”
21   with the task of “identifying the plaintiff’s genuine claims and

22   determining which of those claims might have legal support.”).

23   Given the caseload crisis in the Eastern District of California,

24   it is imperative that parties reasonably investigate their

25   claims, plead only viable claims, and plead those claims

26   concisely and clearly.
27       In the extensive briefing on the motions, both parties

28   committed a variety of violations of the Court’s Order re Filing
                                        44
1    Requirements and the Local Rules.       The Court issued its Order re

2    Filing Requirements (“Order”) on August 31, 2018.      ECF No. 3-2.

3    The Order states that memoranda of law in support of and in

4    opposition to all motions other than those under Federal Rules of

5    Civil Procedure 56 and 65 are limited to 15 pages and reply

6    memoranda are limited to five pages.      Id. at 1.   Page limits for

7    cross-motions for summary judgment limited to 25 pages for the

8    plaintiff’s opening brief; 35 pages for the defendant’s

9    opposition and cross-motion; 20 pages for the plaintiff’s reply

10   and opposition; and ten pages for the defendant’s reply.       Id. at

11   3.   The Order cautions parties against filing multiple briefs to

12   circumvent this rule.   Id.   The Order also states that an

13   attorney who exceeds the page limits must pay monetary sanctions

14   of $50.00 per page and that the Court will not consider any

15   arguments made past the page limit.

16        The parties’ briefing violated the spirit, if not the

17   letter, of the Court’s Order, as well as the Eastern District of

18   California Local Rules.     Conservation Congress violated Local

19   Rule 130(b) in its Memorandum in Support for Summary Judgment,

20   ECF No. 75-1, by failing to use line numbers in the left margin.
21   Both parties are guilty of using an excessive number of single-

22   spaced footnotes in order to evade the Court’s page limitations.

23        The parties also exceeded page limits for reply briefs,

24   which are limited to five pages for the relevant motions.

25   Conservation Congress’s reply brief in support of its RJN is 11

26   pages.   See RJN Reply, ECF No. 86.     The Forest Service’s Reply in
27   support of its Motion to Strike is 11 pages.      See Def.’s Mot.

28   Strike Reply, ECF No. 91.     Conservation Congress’s reply brief in
                                        45
1    support of its Motion to strike is seven pages.   See Pl.’s Mot.

2    Strike Reply, ECF No. 98.   In sum, Conservation Congress exceeded

3    the page limitations by a total of eight pages ($400) and the

4    Forest Service by a total of six pages ($300).    The Court has not

5    considered any arguments made after the fifth page of the

6    parties’ reply briefs for these motions. Both parties are ordered

7    to pay their respective monetary sanctions within ten days of the

8    date of this Order.

9

10                               V.   ORDER

11       For the reasons stated above, the Court GRANTS IN PART and

12   DENIES IN PART Plaintiff’s Request for Judicial Notice, GRANTS

13   Defendant’s Motion to Strike, GRANTS Plaintiff’s Motion to

14   Strike, DENIES Plaintiff’s Motion for Summary Judgment, and

15   GRANTS Defendant’s Motion for Summary Judgment.

16       IT IS SO ORDERED.

17   Dated: September 17, 2019

18

19

20
21

22

23

24

25

26
27

28
                                      46
